Citation Nr: 0711348	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  05-34 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from November 1965 to 
January 1969.   His awards and decorations include the 
Vietnam Service Medal with one bronze star and the National 
Defense Service Medal.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2005 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), which denied 
entitlement to the requested benefits.  

In September 2006, the veteran testified before the 
undersigned at a personal hearing conducted at the RO.  At 
that time, the veteran withdrew the issue of service 
connection for bilateral hearing loss from his appeal.  
Hearing transcript (T.), 2.   


FINDING OF FACT

The competent and probative evidence does not show that the 
veteran has right or left knee disability that is related to 
his period of service.


CONCLUSION OF LAW

A chronic right knee or left knee disability was not incurred 
in or aggravated by service, nor may arthritis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113,  5103(a), 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303(b), 3.307, 3039 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This 
was properly issued in December 2004.   

In the December 2004 letter, the RO informed the veteran of 
its duty to assist him in substantiating his claim, and the 
effect of this duty upon his claim.  He was told what 
evidence was needed to substantiate his claim, to include 
what evidence and information VA would obtain in his behalf 
and what information and evidence he could submit.  He was 
told to submit any evidence relevant to his claim.  The Board 
finds that the content of the letter provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The Board recognizes that the duty to assist sometimes 
includes providing a VA examination. The Secretary shall 
treat an examination as being necessary to make a decision on 
a claim if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  In this case, the competent 
evidence of a current disability of the knees comes many 
decades after service, with no suggestion in the medical 
reports of a link to service.   Accordingly, the Board finds 
that the evidence is sufficient at this time, and a current 
VA examination is not necessary in this case.  

Thus, VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  Therefore, 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In a 
letter dated in March 2006, the veteran was provided with the 
provisions of the Dingess case.  Since service connection is 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.   

II.  Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2006).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2006).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


III.  Factual background and analysis

The veteran's service medical records, including his 
discharge examination of January 1968, show no pertinent 
complaints or findings.  

The veteran was afforded a VA examination in May 1969, at 
which time there were no pertinent complaints.  Examination 
of the musculoskeletal system was normal.  There was no 
diagnosis of a knee disability.  

Private medical records dated in May 2004 through July 2004 
show that the veteran sought treatment after falling on some 
slippery rocks in May 2004.  His remote history included some 
shrapnel of the left leg from a "maintenance frozen bar 
shattering accident."  Following physical examination, the 
assessment was left medial collateral ligament strain.  He 
returned for treatment in July 2004 due to left knee pain of 
a 1 1/2 month duration.  A magnetic resonance imaging (MRI) was 
completed, and the most significant finding was noted to be 
complex displaced flap tear of the posterior horn and body of 
the medial meniscus with displaced piece of meniscus sitting 
superior to the remaining portion of the posterior horn.  The 
assessment was complex left meniscal laceration.  

The veteran underwent left knee surgery at a private facility 
in November 2005.  The postoperative diagnoses were medial 
meniscal tear of the left knee and early degenerative changes 
of the left medial compartment and patellofemoral joint.  

In April 2006, the RO received a letter from one of the 
veteran's co-workers who had worked with him over the 
preceding 3 years.  For as long as he could remember, he 
observed first hand the knee pain that the veteran 
experienced on an almost daily basis.    

The veteran provided sworn oral testimony at a hearing in 
September 2006.  The veteran described his general 
experiences with boot camp as well as how he did extra 
marching for about 15 months.  He explained how his service 
duties involved being on his knees very frequently.  T. 3.  
In his opinion, the effect of this work on his knees was now 
catching up to him in the form of arthritis or knee 
disability.  During service, there was no knee protection 
provided.  He also discussed how when his ship went across 
the equator, there was an initiation in which he had to crawl 
through a tunnel without kneepads.  T. 4.  At this point in 
time, he stated that both knees bothered him.  T. 5.  The 
veteran indicated that he first sought treatment for the 
knees about 2 1/2 years before, after a fall.  T. 7.   He 
acknowledged that no doctor had related his current knee 
disabilities to his military service.  T. 8.           

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a knee disability 
has not been established.  The evidence of record does not 
show that the veteran was treated for knee disability during 
service or for several decades thereafter.  In fact, there 
was no reference to knee complaints until about 2004, almost 
35 years following his release from service.  The silence of 
these records argues against a finding of an onset of in-
service knee disability or of a chronic knee disability that 
began in service.  38 C.F.R. § 3.303.  Such a long interval 
between service and the initial known treatment for a disease 
is, of itself, a factor against a finding that the disease is 
service-connected.  See Maxson v. Gober, 230 F 3d 1330, 1333 
(Fed. Cir. 2000).  Otherwise, there is no suggestion in the 
record that the arthritis of the left knee was present to a 
compensable degree within one year of his service separation.  

The veteran testified that it is his belief that the early 
degenerative changes as seen on the 2005 report represented 
the result of his time in the military service.  
Additionally, the veteran's co-worker in 2006 provided his 
observations of the veteran's knee problems for about the 
preceding 3 years.  Although the veteran and other lay 
witnesses are competent to testify as to observations, 
including the veteran's in-service experiences and symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
or his co-worker currently possess a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  In this case, the post-
service medical evidence does not tend to link the onset of 
any knee disability to service in any way.  Additionally, 
although the veteran testified that his right knee is also 
giving him problems, there is no medical evidence of a right 
knee disability of record.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992) (in order to prevail on the issue of 
service connection on the merits, "there must be medical 
evidence of a current disability").  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a knee disability.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


